Case 2:19-cv-00300-JRG Document 129 Filed 08/12/20 Page 1 of 6 PageID #: 2650



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

                                                          )
GIGAMON INC.,                                             )
                                                          )
                            Plaintiff,                    )
                                                            Civil Action No. 2:19-cv-300-JRG
                                                          )
          v.                                              )
                                                            JURY TRIAL DEMANDED
                                                          )
APCON, INC.,                                              )
                                                          )
                            Defendant.                    )
                                                          )

                          FIFTH AMENDED DOCKET CONTROL ORDER

          In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

    Existing Deadline            Amended Date                                      Event

    January 4, 2021                      Same             *Jury Selection – 9:00 a.m. in Marshall, Texas
    November 30, 2020                    Same             *Pretrial Conference – 9 a.m. in Marshall,
                                                          Texas
    November 23, 2020                    Same             *Notify Deputy Clerk in Charge regarding the
                                                          date and time by which juror questionnaires
                                                          shall be presented to accompany by jury
                                                          summons if the Parties desire to avail
                                                          themselves the benefit of using juror
                                                          questionnaires.1
    November 23, 2020                    Same             *Notify Court of Agreements Reached During
                                                          Meet and Confer

                                                          The parties are ordered to meet and confer on
                                                          any outstanding objections or motions in limine.
                                                          The parties shall advise the Court of any
                                                          agreements reached no later than 1:00 p.m.
                                                          three (3) business days before the pretrial
                                                          conference.


1
      The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in Advance of Voir
      Dire.



                                                          1
Case 2:19-cv-00300-JRG Document 129 Filed 08/12/20 Page 2 of 6 PageID #: 2651



     Existing Deadline            Amended Date                                        Event

    November 23, 2020                    Same               *File Joint Pretrial Order, Joint Proposed Jury
                                                            Instructions, Joint Proposed Verdict Form,
                                                            Responses to Motions in Limine, Updated
                                                            Exhibit Lists, Updated Witness Lists, and
                                                            Updated Deposition Designations
    November 16, 2020                    Same               *File Notice of Request for Daily Transcript or
                                                            Real Time Reporting.

                                                            If a daily transcript or real time reporting of
                                                            court proceedings is requested for trial, the
                                                            party or parties making said request shall file a
                                                            notice with the Court and e-mail the Court
                                                            Reporter, Shelly Holmes, at
                                                            shelly_holmes@txed.uscourts.gov.
    November 9, 2020                     Same               File Motions in Limine

                                                            The parties shall limit their motions in limine to
                                                            issues that if improperly introduced at trial
                                                            would be so prejudicial that the Court could not
                                                            alleviate the prejudice by giving appropriate
                                                            instructions to the jury.
    November 9, 2020                     Same               Serve Objections to Rebuttal Pretrial
                                                            Disclosures
    November 2, 2020                     Same               Serve Objections to Pretrial Disclosures; and
                                                            Serve Rebuttal Pretrial Disclosures
    October 19, 2020                     Same               Serve Pretrial Disclosures (Witness List,
                                                            Deposition Designations, and Exhibit List) by
                                                            the Party with the Burden of Proof
    October 13, 2020                     Same               *Response to Dispositive Motions (including
                                                            Daubert Motions). Responses to dispositive
                                                            motions that were filed prior to the dispositive
                                                            motion deadline, including Daubert Motions,
                                                            shall be due in accordance with Local Rule CV-
                                                            7(e), not to exceed the deadline as set forth in
                                                            this Docket Control Order.2 Motions for
                                                            Summary Judgment shall comply with Local
                                                            Rule CV- 56.


2
      The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to oppose a motion
      in the manner prescribed herein creates a presumption that the party does not controvert the facts set out by
      movant and has no evidence to offer in opposition to the motion.” If the deadline under Local Rule CV 7(e)
      exceeds the deadline for Response to Dispositive Motions, the deadline for Response to Dispositive Motions
      controls.



                                                            2
Case 2:19-cv-00300-JRG Document 129 Filed 08/12/20 Page 3 of 6 PageID #: 2652



  Existing Deadline     Amended Date                            Event

 September 28, 2020          Same          *File Motions to Strike Expert Testimony
                                           (including Daubert Motions)

                                           No motion to strike expert testimony (including
                                           a Daubert motion) may be filed after this date
                                           without leave of the Court.
 September 28, 2020          Same          *File Dispositive Motions

                                           No dispositive motion may be filed after this
                                           date without leave of the Court.

                                         Motions shall comply with Local Rule CV-56
                                         and Local Rule CV-7. Motions to extend page
                                         limits will only be granted in exceptional
                                         circumstances. Exceptional circumstances
                                         require more than agreement among the parties.
 September 21, 2020   September 23, 2020 Deadline to Complete Expert Discovery
 September 8, 2020    September 15, 2020 Serve Disclosures for Rebuttal Expert
                                         Witnesses
 August 17, 2020        August 24, 2020  Serve Disclosures for Expert Witnesses by
                                         the Party with the Burden of Proof
 August 10, 2020        August 17, 2020  Deadline to Complete Fact Discovery and
                                         File Motions to Compel Discovery
 July 15, 2020              Same         Comply with P.R. 3-7 (Opinion of Counsel
                                         Defenses)
 June 24, 2020              Same         *Claim Construction Hearing – 1:30 p.m. in
                                         Marshall, Texas before Judge Rodney Gilstrap
 June 10, 2020              Same         *Comply with P.R. 4-5(d) (Joint Claim
                                         Construction Chart)
 June 8, 2020               Same         *Comply with P.R. 4-5(c) (Reply Claim
                                         Construction Brief)
 June 1, 2020               Same         *Comply with P.R. 4-5(b) (Responsive Claim
                                         Construction Brief)
 June 5, 2020               Same         Deadline to Exchange Privilege Logs
 May 29, 2020               Same         Deadline to Substantially Complete Document
                                         Production. Counsel are expected to make
                                         good faith efforts to produce all required
                                         documents as soon as they are available and not
                                         wait until the substantial completion deadline.
 May 13, 2020               Same         Comply with P.R. 4-5(a) (Opening Claim
                                         Construction Brief) and Submit Technical
                                         Tutorials (if any) Good cause must be shown to
                                         submit technical tutorials after the deadline to
                                         comply with P.R. 4-5(a).


                                           3
Case 2:19-cv-00300-JRG Document 129 Filed 08/12/20 Page 4 of 6 PageID #: 2653



  Existing Deadline      Amended Date                           Event

 May 8, 2020                  Same          Comply with P.R. 4-4 (Deadline to Complete
                                            Claim Construction Discovery)
 April 22, 2020               Same          File Response to Amended Pleadings
 April 8, 2020                Same          *File Amended Pleadings It is not necessary to
                                            seek leave of Court to amend pleadings prior to
                                            this deadline unless the amendment seeks to
                                            assert additional patents.
 April 10, 2020               Same          Comply with P.R. 4-3 (Joint Claim
                                            Construction Statement)

(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.




                                            4
Case 2:19-cv-00300-JRG Document 129 Filed 08/12/20 Page 5 of 6 PageID #: 2654



                                ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court’s claim construction order. As a part
of such Joint Notice, the Parties should indicate whether they have a mutually agreeable mediator
for the Court to consider. If the Parties disagree about whether mediation is appropriate, the Parties
should set forth a brief statement of their competing positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall submitted on a single flash drive to
the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

       (a)     The fact that there are motions for summary judgment or motions to dismiss
pending;

       (b)      The fact that one or more of the attorneys is set for trial in another court on the same
day, unless the other setting was made prior to the date of this order or was made as a special
provision for the parties in the other case;

         (c)   The failure to complete discovery prior to trial, unless the parties can demonstrate
that it was impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.




                                                   5
Case 2:19-cv-00300-JRG Document 129 Filed 08/12/20 Page 6 of 6 PageID #: 2655



       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”

    So ORDERED and SIGNED this 12th day of August, 2020.




                                                ____________________________________
                                                RODNEY GILSTRAP
                                                UNITED STATES DISTRICT JUDGE




                                          6
